 


110 HR 7190 IH: Fair Value Accounting Standards Reform Act of 2008
U.S. House of Representatives
2008-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 7190 
IN THE HOUSE OF REPRESENTATIVES 
 
September 27, 2008 
Mr. Gary G. Miller of California introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To provide for the reform of fair value accounting standards applicable to financial institutions. 
 
 
1.Short titleThis Act may be cited as the Fair Value Accounting Standards Reform Act of 2008.  
2.Alteration of fair value accountingUpon the enactment of an Act or Joint Resolution of Congress in 2008 providing for the economic recovery of financial institutions, the Securities and Exchange Commission shall, under the securities laws (as such term is defined in section 3(a)(47) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(47)), after consultation with the Board of Governors of the Federal Reserve System, revise by rule, regulation, or order the application of fair value accounting, including Statement Number 157 of the Financial Accounting Standards Board, to any financial institution.  
 
